SOUTHWESTERN RESOURCES CORP. NEWS RELEASE SALE OF INTEREST IN BOKA PROJECT May 16, Vancouver, BC – Southwestern Resources Corp. (SWG-TSX) (“Southwestern” or the “Company”) is pleased to announce that it has entered into an agreement (the "Agreement") to sell its indirect interest in the Boka Project to Hong Kong East China Non-Ferrous International Mineral Development Co., Limited (the "Purchaser"). Under the terms of the Agreement, the Company sold all of the shares of its indirect wholly owned subsidiary that holds a 90% interest in the Boka Project to the Purchaser in consideration of net proceeds of approximately U.S.$9.4million and a 2.7% net smelter return royalty on gold production in excess of 6.5 tonnes. Timo Jauristo, the Company's President and Chief Executive Officer commented that: "This sale is an important step in our efforts to rebuild Southwestern.It will allow us to focus our business energy and resources on our properties in Peru.The nature and location of the Boka Project and issues surrounding the past work thereon, created significant challenges for the Company including, among other things, significant demands for capital and management time, maintaining adequate stakeholder relationships and risks associated with licensing, permitting and title and other country risks.As a result of these challenges, pending litigation and its current capital resources, the Company did not believe that it could adequately explore and develop both Boka and its Peruvian properties.Southwestern believes that focusing its exploration and development work on its Peruvian properties provides it with the best opportunity to enhance value for shareholders." About Southwestern Southwestern is a Vancouver-based mineral exploration company engaged in the identification, acquisition, evaluation and exploration of gold, silver and base metals mineral properties.The Company has a number of significant projects, including the Liam gold-silver project in Peru with Newmont Peru Limited.
